Citation Nr: 0839228	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-06 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran testified during a hearing before a Decision 
Review Officer at the RO in June 2006 and during a Travel 
Board hearing before the undersigned in July 2008; 
transcripts of the hearings are associated with the claims 
file.  

The issue of entitlement to service connection for 
degenerative disc disease of the lumbar spine is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's right ear hearing loss is not related to 
any incident of his military service, including noise 
exposure.

2.  The medical evidence clearly and unmistakably shows that 
the veteran's left ear hearing loss pre-existed service; the 
condition was not aggravated during service.  




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 
3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for bilateral hearing loss.

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

In this appeal, a March 2005 pre-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims 
(consistent with the version of 38 C.F.R. § 3.159 then in 
effect).  Thereafter, a March 2006 post-rating letter 
notified the veteran regarding the assignment of disability 
ratings and effective dates, as well as the type of 
information that impacts these determinations.

After the issuance of each notice described above, and 
opportunity for the veteran to respond, the January 2006 
statement of the case (SOC) and the September 2006 supplement 
statement of the case (SSOC) reflect readjudication of the 
claim.  Hence, although the latter notice post-dates the 
rating decision on appeal, the veteran is not shown to be 
prejudiced by the timing of this notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, post-service VA and 
private medical records, and a report of VA examination.  
There is no indication there exists any additional evidence 
that has a bearing on this case that has not been obtained.

As noted below, the veteran's other service connection claim 
is being remand to obtain records from the Social Security 
Administration (SSA).  However, VA's duty to obtain records 
only applies to records that are "relevant" to the claim.  
See 38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 
Vet. App. 473, 476 (1994) (citing the Federal Rule of 
Evidence 401 defining "relevant evidence" as "evidence having 
any tendency to make the existence of any fact that is of 
consequence to the determination of the action more probable 
or less probable than it would be without the evidence").  
There is no indication that the SSA records would be relevant 
to this claim.  Indeed, the veteran testified that he is 
getting Social Security disability benefits for his back, not 
his hearing loss.  See July 2008 hearing transcript, page 15.  
Therefore, by the veteran's own admission, his SSA records 
are irrelevant to the hearing loss claim.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the service connection claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the appeal.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the claimant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

In general, service connection may be granted for disability 
resulting from an injury sustained or disease contracted 
during active military service, or for aggravation of a pre-
existing condition during service beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. § 
3.303, 3.306.  For certain chronic disorders, per se, 
including sensorineural hearing loss, service connection may 
be granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption, however, is rebuttable by probative 
evidence to the contrary.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The presumption of soundness can be rebutted if clear 
and unmistakable evidence demonstrates that the disease or 
injury existed prior to enrollment.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent and increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  38 C.F.R. § 3.306(a).  Evidence of the 
veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  See Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

Initially, the Board notes that the September 2006 VA 
audiological examination shows bilateral hearing loss for VA 
purposes.  See 38 C.F.R. § 3.385.  So Hickson element (1) has 
been satisfied.

Service treatment records show that the veteran had left ear 
hearing loss at the time of enlistment.  See the August 1971 
entrance examination (pure tone threshold of 40 decibels at 
4000 Hertz; diagnosis of defective hearing, NCD).  Right ear 
hearing was normal.  In this case, the veteran's entrance 
examination expressly notes that the veteran had preexisting 
left ear hearing loss at the time of enlistment, also 
reflected by his August 1971 entrance audiogram.  No hearing 
loss disability was noted for the right ear.  Additionally, 
the September 2006 VA examiner concluded after examination of 
the veteran and review of the claims files that the veteran's 
left ear hearing loss had preexisted service entrance.  Thus, 
the presumption of soundness applies to the right ear, but 
not the left ear.  See 38 C.F.R. § 3.304(b). The Board must 
therefore determine if the current right ear hearing loss was 
incurred in service, and if the veteran's left ear hearing 
loss was aggravated in service.

A review of the service treatment records reveals no evidence 
of right ear hearing loss.  The record reflects that right 
ear hearing loss was initially identified in March 2006, 
almost 32 years after the veteran left the military.  There 
is no medical evidence indicative of right ear hearing loss 
prior to March 2006.  See 38 C.F.R. §§ 3.307, 3.309.

The medical evidence of record also does not show that the 
veteran's left ear hearing loss was aggravated by military 
service.  Service treatment records fail to show any 
complaint or treatment for left ear hearing loss.  The May 
1974 separation examination showed a pure tone threshold of 
35 decibels for the left ear at 4000 Hertz.  [This was the 
only figure provided.]  Following service, the first 
reference to left ear hearing loss is in March 2006.  The 
Board reiterates that this is almost 32 years after 
discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (holding that aggravation in service may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  Accordingly, the 
medical evidence of record shows that the veteran's pre-
existing left ear hearing loss was not permanently aggravated 
by military service.

The Board is aware that in a March 2006 statement Dr. A.M. 
opined that the veteran's hearing loss was more likely than 
not related to excessive noise exposure in service.  However, 
the September 2006 VA examiner, after evaluating the veteran 
and reviewing the claims file, opined that the veteran's 
hearing loss was not related to military service, 
particularly military acoustic trauma.  The VA examiner also 
concluded that his left ear hearing loss did not worsen or 
become aggravated while on active duty.  



Clearly, there is a conflict in the medical evidence 
regarding the etiology of the veteran's hearing disorder, 
specifically whether the veteran's military service is 
implicated.  By law, the Board is obligated under 38 U.S.C.A. 
§ 7104(d) to analyze the credibility and probative value of 
all evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for the veteran's hearing loss.  There is 
no indication that Dr. A.M. had the benefit of review of the 
veteran's entire medical record in formulating his opinion.  
Indeed, the VA examiner, in his September 2006 report, 
pointed out that Dr. A.M.'s opinion was provided without 
consideration of the service treatment records.  The VA 
examiner, on the other hand, had access to and relied heavily 
on evidence in the claims file, including the service 
treatment records, in reaching his opinion.  In addition, the 
VA examiner provided a rationale upon which he based his 
opinion that the veteran's hearing loss was unrelated to 
service.  Specifically, the VA examiner indicated that 
audiometric thresholds at discharge were somewhat better than 
noted at enlistment.  The VA examiner felt that this fact 
provided clear and convincing evidence that hearing loss was 
not incurred in either ear while on active duty.  The VA 
examiner further noted that a review of sick call records did 
not indicate complaints of hearing loss while on active duty.  
The VA examiner acknowledged the "graphs and detailed 
information" that accompanied Dr. A.M.'s explanation, but 
opined that none of that material was relevant in this 
particular instance.  In addition, Dr. A.M. did not provide a 
reason why the veteran's right ear hearing problems were not 
shown until several decades after his military service.  
Given that he did not review the veteran's service treatment 
records, Dr. A.M. also did not acknowledge his preexisting 
left ear hearing loss and explain why no aggravation was 
shown in service.  

The veteran has asserted that his hearing loss is related to 
his military service.  It is now well settled, however, that 
laypersons without medical training, such as the veteran, are 
not qualified to render medical opinions regarding matters, 
such as diagnoses and determinations of etiology, calling for 
specialized medical knowledge such as sensorineural hearing 
loss.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (2008) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  The opinion of the 
veteran on medical matters such as nexus are accordingly 
lacking in probative value, in regard to the hearing loss 
claim.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for bilateral 
hearing loss.  The benefit sought on appeal is accordingly 
denied.  38 U.S.C.A. § 5107(b).




(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  
REMAND

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

During the July 2008 hearing, the veteran testified that he 
was receiving disability benefits from SSA as a result of his 
low back.  See hearing transcript, page 15.  Records from the 
SSA have not been requested.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992) (duty to assist includes obtaining 
records from SSA and giving appropriate consideration and 
weight to such evidence in determining whether to award 
disability compensation benefits).  In light of the need to 
obtain the SSA records, the RO should obtain an addendum 
opinion to the August 2005 VA examination report regarding 
the etiology of the claimed back disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA for the purpose of 
obtaining any records from that agency 
that pertain to the veteran's claim for 
disability benefits.  Any records so 
obtained should be associated with the 
veteran's VA claims folder.  All 
attempts to obtain records which are 
ultimately unsuccessful should be 
documented in the claims folder, and 
the veteran should be accorded the 
opportunity to furnish such records 
directly to VA.

2.  The RO should arrange for the 
veteran's claims folder to be reviewed 
by the examiner who prepared the August 
2005 VA spine examination report (or a 
suitable substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's degenerative disc 
disease of the lumbar spine is related 
to or had its onset in service.  All 
necessary special studies or tests 
should be accomplished.  The veteran's 
claims folder must be available to, and 
reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should indicate that the 
claims folder was reviewed.  The 
examiner should explain in detail the 
rationale for any opinions given.  
Based on a review of the claims folder, 
the examiner should state an opinion 
with respect to the likelihood (very 
likely, as likely as not, or highly 
unlikely) that the veteran's 
degenerative disc disease of the lumbar 
spine had its origin in service

3.  Thereafter, readjudicate the 
remaining issue on appeal.  If the 
benefit sought is not granted to the 
veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


